IN THE UNITED sTATES IJISTRICT coURT FOR
THE soUTHERN DIS'I‘RICT oF GEORGIA
sAvANNAH DIvIsIoN

\ 4"~`7

BENJAMIN JAMON MAXWELL, SR.,

 

Plaintiff,
v. CASE NO. CV4l9-OlB

SHERIFF JOHN WILCHER, OFFICER
AGULAR, and OFFICER BRIGHT,

Defendants.

-._,-_,-_,-._»-_/-_/~_/~_»~_,~_/~_/

 

O R D E R

Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. ll), to which objections have been filed
(Doc. 12). In the report and recommendation, the Magistrate
Judge concluded that Plaintiff alleged enough facts at this
stage to maintain his excessive force claims against Defendants
Officer Bright and Officer Agular. (Doc. ll at 3.) However, the
Magistrate Judge found that Plaintiff failed to properly allege
any viable claim against Defendant Sheriff Wilcher. (£d; at 3-
4-)

In his objections, Plaintiff provides a variety of new
factual allegations against Defendant Wilcher. (Doc. 12.) These
allegations are based on facts never alleged in Plaintiff’s
initial complaint. Because Plaintiff brought this suit pro se,
the Court will allow Plaintiff one final opportunity to amend

his complaint. Accordingly, the Court DECLINES TO ADOPT the

portion of the report and recommendation that recommends
dismissal of Defendant Wilcher.l Plaintiff is DIRECTED that he
has 14 days from the date of this order to file an amended
complaint that details all of his claims and the factual
allegations to support those claims. Plaintiff cannot simply
raise claims or allegations in his objections that are not
clearly alleged in his complaint. Plaintiff is instructed that
the Court will not accept any allegations incorporated by
reference. Instead, Plaintiff should file one amended complaint
which clearly details all claims he wishes to pursue.
SO ORDERED this Z.S,Z"Lday of March 2019.

4"'"""“'”'£

wILLIAM T. MooRE, JR¢F’
UNITED sTATEs DIsTRiCT CouRT
soUTHERN DIsTRICT oF GEoRGIA

 

l The Court agrees with the Magistrate Judge’s conclusion that
service upon Defendants Agular and Bright is appropriate.

2

